EXECUTION VERSION [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Exhibit 10.6 PURCHASE AND SALE AGREEMENT between ACELRX PHARMACEUTICALS, INC., as Seller, and ARPI LLC, as Purchaser Dated as of September 18, 2015 TABLE OF CONTENTS Page Article I DEFINED TERMS AND RULES OF CONSTRUCTION 1 Section 1.1 Defined Terms 1 Section 1.2 Rules of Construction 10 Article II PURCHASE AND SALE OF THE PURCHASED ASSETS 11 Section 2.1 Purchase and Sale 11 Section 2.2 Payment of Purchase Price 13 Section 2.3 No Assumed Obligations 13 Section 2.4 Excluded Assets 13 Article III REPRESENTATIONS AND WARRANTIES OF THE SELLER 14 Section 3.1 Organization 14 Section 3.2 No Conflicts 14 Section 3.3 Authorization 15 Section 3.4 Ownership 15 Section 3.5 Governmental and Third Party Authorizations 15 Section 3.6 No Litigation 15 Section 3.7 Solvency 16 Section 3.8 Tax Matters 16 Section 3.9 No Brokers’ Fees 17 Section 3.10 Compliance with Laws 17 Section 3.11 Intellectual Property Matters 17 Section 3.12 Regulatory Approval, Manufacturing and Marketing 19 Section 3.13 Related Agreements 19 Section 3.14 UCC Matters 21 Section 3.15 Set-off and Other Sources of Royalty Reduction 22 Section 3.16 Margin Stock; Investment Company 22 Article IV INTENTIONALLY OMITTED 22 Article V COVENANTS 22 Section 5.1 Books and Records; Notices 22 Section 5.2 Confidentiality; Public Announcement 24 Section 5.3 Further Assurances 26 Section 5.4 Payments on Account of the Purchased Assets 28 [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. i TABLE OF CONTENTS (continued) Page Section 5.5 License Agreement 29 Section 5.6 Termination of the License Agreement 34 Section 5.7 Audits 34 Section 5.8 Tax Matters 35 Section 5.9 Administrative Services 36 Section 5.10 Existence 37 Article VI THE CLOSING 37 Section 6.1 Closing 37 Section 6.2 Closing Deliverables of the Seller 37 Section 6.3 Closing Deliverables of the Purchaser 38 Article VII INDEMNIFICATION 39 Section 7.1 Indemnification by the Seller 39 Section 7.2 Indemnification by the Purchaser 40 Section 7.3 Procedures for Third Party Claims 41 Section 7.4 Other Claims 42 Section 7.5 Time Limitations 42 Section 7.6 Exclusive Remedy 43 Section 7.7 Limitations 43 Article VIII TERMINATION 44 Section 8.1 Termination of Agreement 44 Section 8.2 Effect of Termination 44 Article IX
